consequences in the forum state of the defendant's
                                 activities, and [3] those activities, or the
                                 consequences thereof, must have a substantial
                                 enough connection with the forum state to make
                                 the exercise of jurisdiction over the defendant
                                 reasonable.
                     Consipio Holding, BV v. Carlberg, 128 Nev., Adv. Op. 43, 282 P.3d 751,
                     755 (2012) (quotation omitted).
                                 With regard to Joannes Hovers and Eugene Van Os, we
                     conclude that the district court correctly found that Asiarim satisfied the
                     first two prongs of the specific personal jurisdiction test.    See id. at 755
                     (concluding that a plaintiff satisfies the first two prongs of the specific
                     personal jurisdiction test by alleging that an out-of-state officer or director
                     intentionally harmed a Nevada corporation). However, as to the third
                     prong—reasonableness—we conclude that the district court erred in
                     finding that exercising personal jurisdiction over Hovers and Van Os
                     would be unreasonable without first conducting an evidentiary hearing.
                     Given the complexities of this case, and Hovers' and Van Os' connection to
                     Asiarim, an evidentiary hearing is necessary for the district court to
                     adequately analyze the reasonableness factors set forth in Consipio. Id.
                     Accordingly, we reverse the district court's order and remand this case for
                     jurisdictional discovery and an evidentiary hearing regarding the
                     reasonableness of the district court exercising personal jurisdiction over
                     Hovers and Van Os.
                                 With regard to Albertus Ebben and Jan Hoogstrate, we
                     conclude that the district court correctly found that Asiarim did not satisfy
                     the first two prongs of the specific personal jurisdiction test.   See Walden
                     v. Fiore„ U.S.                         134 S. Ct. 1115, 1122, 1125 (2014)
                     (concluding that causing an "injury to a forum resident is not a sufficient

SUPREME COURT
        OF
     NEVADA
                                                            2
10) 1947A    <610)
                   connection to the forum," and "the plaintiff cannot be the only link
                   between the defendant and the forum") Thus, the district court did not
                   err in granting Ebben's and Hoogstrate's motion to dismiss for lack of
                   personal jurisdiction.' Accordingly, we
                               ORDER the judgment of the district court AFFIRMED IN
                   PART AND REVERSED IN PART, AND REMAND this matter to the
                   district court for proceedings consistent wAth_this order.



                                                                                 J.




                                                       Gibbons


                                                                                 J.
                                                       Pickering



                   cc:   Hon. Elissa F. Cadish, District Judge
                         Law Offices of Anthony D. Guenther, Esq.
                         Fennemore Craig Jones Vargas/Reno
                         Laxalt & Nomura, Ltd./Reno
                         Eighth District Court Clerk




                          'We have considered the parties remaining arguments and conclude
                   that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    ea)